Case 1:15-cr-00627-ER Document 760 Filed 11/17/20 Page 1of 2

‘STAMPUR & ROTH
ATTORNEYS AT LAW

WILLIAM J. STAMPUR 299 BROADWAY, SUITE 800
JAMES ROTH NEW YORK,N.Y. 10007

(212) 6819-4240
FAX (212)619-6743

November 12, 2020
The.application is Horanted.

 

By ECF denied.
Honorable Edgardo Ramos Ze Q),

United States District Judge Edgardo R mos, U.S.D.J.
Southern District of New York Dated: Ww\\e \20r.0

40 Foley Square New York, New York 10007
New York, NY 10007

Re: United States v. Amir Meiri
15 Cr. 627 (ER)

Dear Judge Ramos:

I write with the consent of the government and the probation department to respectfully
request permission for Mr. Meiti to drive his mother from New York City to Florida in December
2020, or January 2021, whenever she secures a residence, where she intends to stay until
approximately May 2021 and to visit her on holidays.

Mr. Meiri resides in New York City and is currently subject to supervised release and has
been compliant with all conditions. As Your Honor may recall, Ms. Meiri suffers from several
chronic debilitating conditions including Systemic Lupus erythematosus which require personal
assistance as attested to in the attached letter from her treating physician. See, Exhibit A.

Mr. Meiri seeks permission after he has established his mother in Florida to return
periodically as needed to further assist her during the pendency of her stay. The probation
department does not consent to travel other than on holidays and for the initial set-up. The
government defers to Probation on this additional request. Mr. Meiri will advise his Probation
Officer in advance of his visits indicating the dates of travel.

 

 
Case 1:15-cr-00627-ER Document 760 Filed 11/17/20 Page 2 of 2

This request is made to obviate the need to seek judicial intervention on each occasion of
travel. Mr. Meiri will advise his Probation Officer in advance of his visits indicating the dates of
travel.

Very truly yours,
ames Roth, Esq.

ce: AUSA Sheb Sweet
USPO Ogunmefun Godwin

 

 
